ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
FlightSafety International Inc.             )      ASBCA No. 60415
                                            )
Under Contract No. W9124G-04-C-0037         )

APPEARANCES FOR THE APPELLANT:                     Thomas A. Lemmer, Esq.
                                                   Kelly P. Garehime, Esq.
                                                    Dentons US LLP
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Deputy Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

           OPINION BY ADMINISTRATIVE JUDGED' ALESSANDRIS

       The contracting officer's final decision from which the above-captioned appeal
was taken has been withdrawn. The parties mutually consent to the dismissal of the
appeal. When a contracting officer unequivocally rescinds a government claim, the
government's action moots the appeal, leaving the Board without jurisdiction to
entertain the appeal further. Combat Support Associates, ASBCA Nos. 58945, 58946,
16-1 BCA ,i 36,288 at 176,974. The appeal is dismissed as moot.

      Dated: October 16, 2018



                                                DAVID D' ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals



(Signature continued)
                                                   I concur




                                                   J. REID PROUTY
  c.lministrative Judge                            Administrative Judge
 Chairman                                          Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60415, Appeals of
FlightSafety International Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            2